DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bone; Kendall Frederick US 4086456 A, hereinafter Bone, in view of STOLL KURT DIPL ING DE 3319522 A1, hereinafter Stoll.  Bone and Stoll are considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (fluid actuators); or the reference is reasonably pertinent to the problem faced by the inventor (determining piston position).  MPEP2141.01(a) I.
Regarding claim 1, Bone discloses (Fig. 1-3) a fluid pressure cylinder comprising: 
a cylinder tube (11) including a slide hole with a circular shape inside the cylinder tube (depicted as having a circular ‘slide hole’); 
a piston unit (14) disposed to be reciprocable along the slide hole; 
a piston rod (depicted in Fig. 3 as attached to the centerline of the piston) 
a magnet (30) having a size corresponding to part of the piston unit in a circumferential direction; 
a holding member (33) that includes a magnet holding portion configured to hold the magnet and that is attached to the piston unit (the magnet is depicted as held by the holding member, both of which have an annular shape, Col 2 Ln 42-43); 
a first cover (12) attached adjacent to one end of the cylinder tube; and 
a second cover (13) attached adjacent to another end of the cylinder tube, 
wherein: the cylinder tube is rotatable in the circumferential direction relative to the first and second covers (depicted as a circular tube without any device/body to restrict its rotation and therefore is rotatable).
Bone fails to explicitly state that the cylinder further comprises
a rotation restriction structure configured to restrict rotation of the holding member relative to the cylinder tube; 
and the cylinder tube is provided with a positioning portion enabling a circumferential position of the cylinder tube to be fixed with respect to the first and second covers. 
Stoll discloses (Fig. 1-5) a cylinder tube (4) including a slide hole (2) with a circular shape inside the cylinder tube (depicted as having a circular ‘slide hole’); 
a piston unit ([0004] disclose a piston) disposed to be reciprocable along the slide hole; 
a magnet ([0004] discloses a “permanent magnet” carried by the piston) having a 
a rotation restriction structure (12) configured to restrict rotation of the holding member relative to the cylinder tube [0025]; 
a first cover ([0049] discloses a “cylinder cover”) attached adjacent to one end of the cylinder tube; and 
a second cover ([0049] discloses a “cylinder cover”) attached adjacent to another end of the cylinder tube, 
and the cylinder tube is provided with a positioning portion (14, 15) enabling a circumferential position of the cylinder tube to be fixed with respect to the first and second covers ([0039-0046] discloses positioning portions whereby a position sensor is positioned with respect to the covers). 
Stoll further discloses [0028, 0047] a providing the ‘anti-twist’ rotation restriction structure in combination with the positioning portion enables the piston position to be more accurately be determined.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Bone, by providing a magnet, positioning portion, and rotation restriction structure, as taught by Stoll, for the purpose of providing more accurate piston position measurement.
To further clarify the modification, the annular magnet of Bone is replaced with the ‘block’ magnet of Stoll, and the concave-circular structure of Bone’s (21) will instead have a shape corresponding to the shape of the positioning portion (14, 15) of Stoll.
Regarding claim 2, Stoll discloses (Fig. 1-5) the positioning portion includes a protrusion (15) or a groove (14) provided in an outer circumferential part of the cylinder 
Bone discloses (Fig. 1-3) a sensor fixing member (21) configured to hold a magnetic sensor (31/32). 
Regarding claim 3, Stoll discloses (Fig. 1-4) an indicator portion (14, 15) configured to indicate a position of the magnet is formed in the outer circumferential part of the cylinder tube [0039-0043]. 
Regarding claim 4, Stoll discloses (Fig. 1-4) the positioning portion functions as the indicator portion [0039-0043]. 
Regarding claim 5, Bone discloses (Fig. 1-3) the positioning portion (14, 15) is formed of a rail-like protrusion extending in the axial direction in the outer circumferential part of the cylinder tube (either 14 or 15 have been interpreted as a rail/track which extend in the longitudinal direction, [0039-0043]). 
Regarding claim 6, Bone discloses (Fig. 1-3) the sensor fixing member (21) includes a base end portion (29) fixed relative to the first and second covers (via the connecting rods (20)), and a sensor holding portion (portion of (21) holding/containing (31, 32)) disposed adjacent to the positioning portion.
Stoll further discloses (Fig. 1-5) the sensor holding portion (5) is engaged with the positioning portion (14, 15) to position the cylinder tube in the circumferential direction [0039-0043]. 
Regarding claim 11, Bone discloses (Fig. 1-3) the holding member (33) includes a wear ring configured to prevent the piston unit from coming into contact with the 
Regarding claim 12, Stoll discloses (Fig. 1-5) the rotation restriction structure includes a detent groove (12) formed in the slide hole and extending in the axial direction, and a detent protrusion formed in an outer circumferential part of the holding member and engaged with the detent groove [0025].

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bone, in view of Stoll, in further view of Thompson; George A. US 5011382 A, hereinafter Thompson.  Thompson is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (fluid actuators).  MPEP2141.01(a) I.
Regarding claim 7, the modified device of Bone/Stoll discloses the claimed invention substantially as claimed, as set forth above for Claim 1.
Bone further discloses (Fig. 1-3) the cylinder further comprising a connecting rod (20) passing through the first (12) and second (13) covers (Col 2 Ln 37-38); a first securing mechanism configured to fix an axial position of the first cover with respect to the connecting rod; and a second securing mechanism configured to fix an axial position of the second cover with respect to the connecting rod (depicted are nuts, which fix the rods with respect to the covers.)
The modified device of Bone/Stoll fails to explicitly state that the first and second securing mechanisms secure the first and second covers to the cylinder tube without 
Thompson discloses (Fig. 1), a fluid pressure cylinder comprising: 
a cylinder tube (12) including a slide hole with a circular shape inside the cylinder tube (depicted as having a circular ‘slide hole’); 
a piston unit (50) disposed to be reciprocable along the slide hole; 
a piston rod (60) protruding from the piston unit in an axial direction; 
a first cover (24) attached adjacent to one end of the cylinder tube; and 
a second cover (26) attached adjacent to another end of the cylinder tube, 
wherein: the cylinder tube is rotatable in the circumferential direction relative to the first and second covers (depicted as a circular tube without any device/body to restrict its rotation and therefore is rotatable);
a connecting rod (22) passing through the first and second covers;
a first securing mechanism (28/30) configured to fix an axial position of the first cover with respect to the connecting rod; and a second securing mechanism (28/30) configured to fix an axial position of the second cover with respect to the connecting rod (Col 2 Ln 19-25);
wherein the first and second securing mechanisms secure the first and second covers to the cylinder tube without applying any axial load to the cylinder tube (providing two nuts at each securing mechanism, locates each cover with respect to the connecting rod, furthermore, it is depicted that there is a space between the covers and the tube indicative of zero axial force being applied to the tube via the covers).
Because both Bone and Thompson teach covers connected via connecting rods, it would have been obvious to one skilled in the art to substitute one securing 
Regarding claim 8, Thompson discloses (Fig. 1) the first securing mechanism includes a pair of first nuts (28, 30) screwed onto the connecting rod and configured to hold the first cover between the pair of first nuts in the axial direction; and the second securing mechanism includes a pair of second nuts (28/30) screwed onto the connecting rod and configured to hold the second cover between the pair of second nuts in the axial direction. 

Claims 1, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gasper; Ralph L. et al. US 3639868 A, hereinafter Gasper, in view of Stoll.  Gasper considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (fluid actuators); or the reference is reasonably pertinent to the problem faced by the inventor (determining piston position).  MPEP2141.01(a) I.
Regarding claim 1, Gasper discloses (Fig. 1-3) a fluid pressure cylinder comprising: 
a cylinder tube (1) including a slide hole with a circular shape inside the cylinder tube (depicted as having a circular ‘slide hole’); 
a piston unit (4) disposed to be reciprocable along the slide hole; 
a piston rod (5) protruding from the piston unit in an axial direction; 
a magnet (15) having a size corresponding to part of the piston unit in a 
a holding member (14, 16) that includes a magnet holding portion configured to hold the magnet and that is attached to the piston unit (the magnet is depicted as held by the holding member, both of which have an annular shape, Col 3 Ln 18-33); 
a first cover (2) attached adjacent to one end of the cylinder tube; and 
a second cover (3) attached adjacent to another end of the cylinder tube, 
wherein: the cylinder tube is rotatable in the circumferential direction relative to the first and second covers (depicted as a circular tube without any device/body to restrict its rotation and therefore is rotatable), and
a positioning portion (6).
Gasper fails to explicitly state that a rotation restriction structure configured to restrict rotation of the holding member relative to the cylinder tube; 
and the cylinder tube is provided with the positioning portion enabling a circumferential position of the cylinder tube to be fixed with respect to the first and second covers. 
Stoll discloses (Fig. 1-5) a cylinder tube (4) including a slide hole (2) with a circular shape inside the cylinder tube (depicted as having a circular ‘slide hole’); 
a piston unit ([0004] disclose a piston) disposed to be reciprocable along the slide hole; 
a magnet ([0004] discloses a “permanent magnet” carried by the piston) having a size corresponding to part of the piston unit in a circumferential direction; 
a rotation restriction structure (12) configured to restrict rotation of the holding 
a first cover ([0049] discloses a “cylinder cover”) attached adjacent to one end of the cylinder tube; and 
a second cover ([0049] discloses a “cylinder cover”) attached adjacent to another end of the cylinder tube, 
and the cylinder tube is provided with a positioning portion (14, 15) enabling a circumferential position of the cylinder tube to be fixed with respect to the first and second covers ([0039-0046] discloses positioning portions whereby a position sensor is positioned with respect to the covers). 
Stoll further discloses [0028, 0047] a providing the ‘anti-twist’ rotation restriction structure in combination with the positioning portion enables the piston position to be more accurately be determined.
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Bone, by providing a magnet, positioning portion, and rotation restriction structure, as taught by Stoll, for the purpose of providing more accurate piston position measurement.
To further clarify the modification, the annular magnet of Gasper is replaced with the ‘block’ magnet of Stoll, and the structure of Gasper (6) will be replaced with/incorporated into the tube (1) with the positioning portion (14, 15) of Stoll.
Regarding claim 9, Gasper discloses (Fig. 1-3) the positioning portion includes set screws (8, 9) that pass through the cylinder tube in radial directions and that are in contact with the first and second covers (Col 2 Ln 9-11). 
Regarding claim 10, Gasper discloses (Fig. 1-3) the cylinder tube includes a 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            
/F Daniel Lopez/Primary Examiner, Art Unit 3745